 

Exhibit 10.4

 





December 19, 2016

 

New York REIT, Inc.

New York Recovery Operating Partnership, L.P.

405 Park Avenue

New York, New York 10022



 

Ladies and Gentlemen:

 

Reference is made to that certain (i) Seventh Amended and Restated Advisory
Agreement (the “Advisory Agreement”) dated as of June 26, 2015, by and among New
York REIT, Inc. (the “Company”), New York Recovery Operating Partnership, L.P.
(the “Operating Partnership”) and New York Recovery Advisors, LLC (the
“Advisor”), (ii) Amendment No. 2 thereto dated as of the date hereof (the
“Advisory Amendment”), and (iii) First Amendment to Amended and Restated
Management Agreement (the “Management Amendment” and together with the Advisory
Amendment, the “Amendments”) dated as of the date hereof, by and among the
Company, the Operating Partnership and New York Recovery Properties, LLC (the
“Manager”).

 

In connection with the execution of the Amendments and in consideration of the
promises made herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intended
to be legally bound, agree as follows:

 

Retention of Advisor Personnel

 

In order to incentivize and retain the personnel of the Advisor and its
affiliates agreed between Advisor and the Company on the date hereof (each, an
“Advisor Employee”), the Advisor and the Company hereby agree to the following
terms:

 

·2016 Bonuses: The amount of the 2016 bonus to be paid to each Advisor Employee
shall be no less than 75% of such employee’s 2015 bonus. The 2016 bonus for each
Advisor Employee shall be paid in accordance with the Advisor’s past practices,
which require, among other things, that an Advisor Employee remain employed by
the Advisor or its affiliates through the date his or her bonus is to be paid in
order to receive such bonus.

 

·2017 Retention Awards:

 

oOn or before December 21, 2016, the Company and the Advisor shall enter into an
escrow agreement pursuant to which, on December 26, 2016, the Company shall
deposit with Chicago Title Insurance Company, as escrow agent, an amount equal
to $683,887.50 (the “Escrow Funds”) by wire transfer of immediately available
funds. Any expenses associated with maintaining an escrow account for the Escrow
Funds shall be solely those of the Advisor. The Escrow Funds shall be paid as
retention bonuses in accordance with the following bullet to each Advisor
Employee in the aggregate amount agreed between Advisor and the Company for each
Advisor Employee (the “Retention Amount”). For the avoidance of doubt and
notwithstanding anything to the contrary contained in the Advisor Agreement, the
Escrow Funds shall not be refundable to the Company for any reason other than by
reason of equitable adjustment to account for the any Advisor Employees who are
no longer employed by the Advisor or its affiliates as of the date of payment.
Should any equitable adjustment be required to account for the termination of
employment of any Advisor Employees prior to payment of such agreed Retention
Amount, such amount will be released from Escrow to the Company within five (5)
business days of the date of such Advisor Employee’s termination.

 



 

 

 

oThe Advisor shall pay each Advisor Employee who remains employed by the Advisor
or its affiliate through (x) the date the Company files its 2016 Form 10-K (the
“10-K Date”), an amount equal to two-thirds (2/3) of such Advisor Employee’s
Retention Amount and (y) upon the earlier of (i) the final day of the Initial
Extension Period, and (ii) the termination of the Advisory Agreement (as
applicable, the “Expiration Date”), the remainder of such Advisor Employee’s
Retention Amount. All Retention Amounts payable in accordance with the foregoing
sentence shall be paid by the Advisor on the 10-K Date or the Expiration Date,
as applicable. Notwithstanding the foregoing, upon a Change of Control (as
defined in the Advisory Agreement) prior to the 10-K Date or Expiration Date,
the entirety of the Retention Amounts shall be paid to the Advisor Employees
that remain employed by the Advisor or its affiliates on such date.

 

oFor each applicable Additional Extension Period (as defined in the Advisory
Agreement), the Company shall pay to the Advisor, no later than five (5)
business days prior to the beginning of such Additional Extension Period, an
additional amount equal to $227,962.50 (which amount shall be equitably adjusted
to account for any Advisor Employee that, as of the beginning of such Additional
Extension Period, is no longer employed by the Advisor or its affiliates) by
wire transfer of immediately available funds to the account specified by the
Advisor in writing at least seven (7) business days prior to the beginning of
such Additional Extension Period. Such amount shall be paid as retention bonuses
in accordance with the following bullet to each Advisor Employee in the
aggregate amount (the “Additional Amount”) agreed between Advisor and the
Company for each Advisor Employee. For the avoidance of doubt and
notwithstanding anything to the contrary contained in the Advisor Agreement,
such amount shall not be refundable to the Company for any reason other than by
reason of equitable adjustment to account for the any Advisor Employees who are
no longer employed by the Advisor or its affiliates as of the date of payment.
Should any equitable adjustment be required to account for the termination of
employment of any Advisor Employees prior to payment of such agreed Additional
Amount, such amount will be released from Escrow to the Company within five (5)
business days of the date of such Advisor Employee’s termination.

 



 

 

 

oThe Advisor shall pay, on the Advisor’s last regularly scheduled payroll date
during each Additional Extension Period, each Advisor Employee who remains
employed by the Advisor or its affiliate through such date, such Advisor
Employee’s Additional Amount.

 

·Advisor Employee Non-Competes: Upon expiration or earlier termination of the
Advisor Agreement, the Advisor agrees to release all Advisor Employees (other
than Nick Radesca, Michael Ead and Zachary Pomerantz) from their respective
non-compete agreements to the extent such Advisor Employees become direct or
indirect employees of the Company or its advisor or a successor to the Company
or its advisor.

 

Miscellaneous

 

The initial press release and Form 8-K filings made by the Company regarding the
amendment and extension of the Advisory Agreement shall be subject to prior
review and comment by the Advisor, and the Company shall consider such comments
in good faith.

 

The aforementioned terms are contingent upon execution and effectiveness of the
Amendments. This letter agreement may be executed (including by facsimile, PDF
or other electronic transmission) with counterpart signature pages or in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute on and the same instrument.

 

[Signature Page Follows]

 

 

 

 

If such terms are acceptable, please acknowledge by signing below and returning
your signed copy, together with your signed copies of the Amendments.

 

  Sincerely,       NEW YORK RECOVERY ADVISORS, LLC         By: New York Recovery
Special Limited Partnership, LLC, its sole member         By: American Realty
Capital III, LLC, its sole member         By: AR Global Investments, LLC, its
managing member         By: /s/ Edward M. Weil, Jr.   Name: Edward M Weil, Jr.  
Title: Chief Executive Officer         NEW YORK RECOVERY PROPERTIES, LLC      
By: New York Recovery Special Limited Partnership, LLC, its sole member        
By: American Realty Capital III, LLC, its sole member         By: AR Global
Investments, LLC, its managing member         By: /s/ Edward M. Weil, Jr.  
Name: Edward M Weil, Jr.   Title: Chief Executive Officer

 

 

Acknowledged and Agreed:         New York REIT, Inc.               By: /s/
Randolph C. Read   Name: Randolph C. Read   Title: Chairman         New York
Recovery Operating Partnership, L.P.         By: New York REIT, Inc., its
general partner         By: /s/ Randolph C. Read   Name:  Randolph C. Read  
Title: Chairman  

 



Signature Page to Personnel Side Letter

